Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 117, 118, 120-125, 127-129, 131, 133-138, 140-142 and 144 are pending in this application. Claims 1-116, 119, 126, 130, 132, 139, 143 and 145 have been cancelled.  This action is in response to the applicants’ filing of an amendment to a non-final office action on March 3, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claims 117, 118, 120-125, 127-129, 131, 133-138, 140-142 and 144 are allowed.
Claims 117, 118, 120-125, 127-129, 131, 133-138, 140-142 and 144 are free of the prior art. The examiner performed a chemical structure as well as an inventor,  classification and keyword search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present 
Conclusion
	Claims 117, 118, 120-125, 127-129, 131, 133-138, 140-142 and 144 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699